413 So. 2d 836 (1982)
GENERAL ELECTRIC COMPANY and Electric Mutual Liability Insurance Company, Appellants,
v.
Max HAWKINS, Appellee.
No. AH-77.
District Court of Appeal of Florida, First District.
May 7, 1982.
Jesse F. Sparks of Jesse F. Sparks, P.A., Orlando, for appellants.
Christopher W. Wickersham of Becks, Becks & Wickersham, Daytona Beach, for appellee.
PER CURIAM.
The order sought to be appealed establishes claimant's entitlement to workers' compensation benefits under chapter 440, Florida Statutes, but retains jurisdiction to determine the amount of benefits due. We are without jurisdiction to review this non-final order and dismiss the appeal sua sponte. Cf. United States Fidelity and Guaranty Co. v. Sloan, 410 So. 2d 549 (Fla. 1st DCA 1982).
DISMISSED for lack of jurisdiction.
ROBERT P. SMITH, Jr., C.J., and ERVIN and SHAW, JJ., concur.